     Case 2:21-cv-00579-KJD-BNW Document 3 Filed 04/13/21 Page 1 of 2




1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     SAMMIE LEE NUNN III,                             Case No. 2:21-cv-00579-KJD-BNW
6           Petitioner,
                                                       ORDER
7           v.
8     NDOC, et al.,
9           Respondents.
10

11

12          On April 8, 2021, the Court received, from Sammie Lee Nunn III, an individual
13   incarcerated at Nevada’s Three Lakes Valley Conservation Camp, a petition for writ of
14   habeas corpus (ECF No. 1-1) and a motion for appointment of counsel (ECF No. 1-2).
15   Those documents have not been filed because Nunn did not pay the filing fee for this
16   action and he did not file an application to proceed in forma pauperis. Because Nunn
17   did not pay the filing fee or apply for in forma pauperis status, the Court will summarily
18   dismiss this case without prejudice.
19          If Nunn wishes to pursue a federal habeas corpus action, he must initiate a new
20   case by submitting a habeas petition and either pay the $5 filing fee or file a fully
21   completed application to proceed in forma pauperis, including the required financial
22   certificate.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   1
     Case 2:21-cv-00579-KJD-BNW Document 3 Filed 04/13/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

2           IT IS FURTHER ORDERED that the petitioner is denied a certificate of

3    appealability.

4           IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter

5    judgment accordingly.

6           IT IS FURTHER ORDERED that the Clerk of the Court is directed to send to the

7    petitioner, along with a copy of this order, the forms for a petition for writ of habeas

8    corpus pursuant to 28 U.S.C. § 2254 and an application by a prisoner to proceed in

9    forma pauperis.

10
                       13
11                                   April
            DATED THIS ___ day of __________________________, 2021.
12

13
                                                       KENT J. DAWSON,
14                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
